ORDER
PER CURIAM.
Darrell Harris (“Father”) appeals from the judgment of the trial court that denied his motion to terminate child support, but partially abated child support. Father argues child support should be terminated and abated in full, beginning June 1, 2010, because (1) Child failed to complete nine credit hours during the Fall 2010 semester as required by Section 452.340.5 and (2) Child failed to comply with the notice requirements of Section 452.340.5.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the *259reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).